Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 3/24/21 do not overcome the rejection of record, which is maintained below. The discussion of the rejection has been updated as necessitated by the amendments. Newly added claims 11-12 are also rejected below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 has been entered.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schilowitz (U.S. PG Pub. No. 2016/0208186).
In paragraph 2 Schilowitz discloses method for improving wear control in an engine or other mechanical component. In paragraph 29 Schilowitz discloses that the lubricating oils can be useful in reducing wear in high soot content lubricants. In paragraph 93 Schilowitz discloses that the compositions can comprise zinc 
In paragraph 95 Schilowitz discloses that the ZDDP is preferably present in an amount of 0.5 to 1.0% by weight of the composition. In paragraph 93 Schilowitz discloses that the alkyl groups of the ZDDP are preferably C2-C12 alkyl groups, leading 2 groups) to about 658 (two C12 groups). As a ZDDP compound contains two phosphorus atoms, the phosphorus content of the ZDDP of Schilowitz therefore ranges from about 9.4 to 16.4%, and the phosphorus content supplied to the composition by the ZDDP of Schilowitz preferably ranges from about 0.047 (9.4% of 0.5) to about 0.164% (16.4% of 1.0) by weight, overlapping the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Similarly, other ranges discussed above overlap or encompass the claimed ranges. As the composition of Schilowitz meets the compositional limitations of the claims, it is considered capable of performing the intended use of reducing wear in the presence of soot. Claims 1-5 and 7-11 are therefore rendered obvious by Schilowitz. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Schilowitz in view of Hunt (U.S. Pat. No. 4,767,551).
The discussion of Schilowitz in paragraph 4 above is incorporated here by reference. Schilowitz discloses a composition meeting the limitations of claim 1, and in paragraph 119 discloses that the dispersant can also include Mannich base dispersants made from the reaction of alkylphenols (alkyl substituted hydroxy benzene), formaldehyde (carbonyl compound), and an amine. Schilowitz does not explicitly disclose that the amine can be a polyalkylene polyamine, and does not disclose the combination of the Mannich base dispersant with the succinimide dispersant. Schilowitz specifically points to Hunt in disclosing Mannich base dispersants.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
It would have been obvious to one of ordinary skill in the art to use the polyalkylene polyamine of Hunt as the amine reactant in preparing the Mannich base dispersant of Schilowitz, meeting the limitations of claim 12, since Schilowitz specifically points to Hunt for Mannich base dispersants, and since Hunt teaches that the polyalkylene polyamines are suitable amine reactants. It would have been obvious to one of ordinary skill in the art to use the Mannich base dispersants of Schilowitz and Hunt in combination with the succinimide of Schilowitz, since they are known equivalents in accordance with Kerkhoven, and because Hunt teaches that mixtures of two or more dispersants such as Mannich base dispersants and succinimides can be used in lubricating compositions.

Response to Arguments
Applicant's arguments filed 3/24/21 have been fully considered but they are not persuasive. Applicant argues that Schilowitz does not teach or suggest the claimed coupling ratio of the PIBSA and polyamine reactants used to form the claimed succinimide. However, as discussed in the rejection in paragraph 4 above, Schilowitz discloses that the mole ratio of the hydrocarbyl substituted succinic anhydride to TEPA (tetraethylene pentamine) can vary from about 1:1 to about 5:1. Since the hydrocarbyl substituted succinic anhydride has one succinyl group and the tetraethylene pentamine has five amine groups, the coupling ratio will range from about 0.2:1 to about 1:1, overlapping the range recited in amended claim 1. Applicant argues that the coupling ratio of Schilowitz cannot be determined from the disclosure, but as discussed above, it is known that PIBSA contains one succinic group and TEPA contains five amines. Applicant points to paragraph 55 of Schilowitz as teaching “building blocks” where each carbon may have up to three functional groups, but the disclosure of paragraph 55 refers to the base oils of Schilowitz rather than the reactants used to prepare the succinimides. It is noted that given the PIBSA to polyamine mole ratio of about 1:1 to about 5:1 disclosed by Schilowitz, a polyamine would have to contain at least an average of at least eight amine groups in order for the coupling ratio of Schilowitz to not overlap the claimed range. Applicant’s argument on this point is therefore unpersuasive.
Applicant further argues that Schilowitz does not teach or suggest a lubricating composition that prevents wear in the presence of a soot to a level below that exhibited by an analogous lubricating composition which does not contain the ashless dispersant. As discussed in the rejections, Schilowitz renders obvious compositions comprising the prima facie showing of obviousness by demonstrating unexpected results commensurate in scope with the claims in accordance with the requirements set forth in MPEP 716.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476.  The examiner can normally be reached on M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771